Order filed December 16, 2021




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-21-00518-CV
                                 ____________

            IN THE INTEREST OF W.B. AND M.B., CHILDREN


                   On Appeal from the 247th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-12677

                                   ORDER

      Appellant’s brief was due November 12, 2021. No brief or motion to extend
time has been filed. Unless appellant files a brief with this court on or before
December 30, 2021, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                     PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.